^o^   SuA*
                            1

                                5- >■
                                5O

                     f
                     m




             w.   if-oaag
                                                                                                  in t-




                                           COURT OF APPEALS
                                           FOURTH COURT OF APPEALS DISTRICT                           K1-.1TH I-: li(>( ,1.1
SANDEE BRYAN MARION
 CHIEF JUSTICE                                CADENA-REEVES JUSTICE CENTER                            01.ERK Ol-VO'.'l-V
KAREN ANGELINI                                   300 DOLOROSA, SUITE .5200
MARIALYN BARNARD                              SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                          WWW.TXCOURTS.GOV/4THCOA.ASPX                                   TnLl-TI!U\i:

PATRICIA 0. ALVAREZ
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                             ! Al."SI.\!!Lh '.

 JUSTICES



                                                     June 16,2015


        Patricia Jay                                                 Rudy Raul Wattiez
        Bandoske, Augustine, Marvel, PLLC                            Law Office of Rudy Wattiez
        3107 Broadway                                                2118 N Main, Suite 102
        San Antonio, TX 78209                                        San Antonio, TX 78212
        * DELIVERED VIA E-MAIL *                                     * DELIVERED VIA E-MAIL *


        Eduardo Benavides
        89008-132
        LSCI Butner-Low
        P.O. Box 999
        Butner, NC 27509


        RE:      Court of Appeals Number:       04-15-00288-CV
                 Trial Court Case Number:       2012-CI-16084
                 Style:   Eduardo Benavides
                          v.

                          Julian Bennett


                 The electronic reporter's record consisting of 1 volume in the above styled and inimbeivii
        cause has this date been filed.

                                                                  Very truly yours,
                                                                  KEJJH
                                                                     m E.
                                                                        E. HO
                                                                           HOTTLE,       CLERK



                                                                  Cecilia Barbosa
                                                                  Deputy Clerk, Ext. 5-3221



        cc: Donna Kay McKinney (DELIVERED VIA E-MAIL)
        Craig Carter (DELIVERED VIA E-MAIL)
        Rhonda L. Hogan (DELIVERED VIA E-MAIL)
           ^Ufame    and,Titla/afyg*(9f*


        FROM:
                                                                          REGISTER      NO.;



        WORK ASSIGNMENT:                                                  UNIT:




                    (Briefly state your question or concern and the solution yoa are guesting
                  on bac,        If necessary.       *0Ur failure to be specific may result in no acticn b
    -equeit          neCe33ar*' ?°u wil1 be interviewed in Ocder to successfully respond to your
                            J3       fefe                     Srfi




                                                                                                               ^



                                                 (Do not      write   below    this   line;

                                                     -■■■ j

    ISPOSlriO.N:
        Program Statement 13*15.07,section 10] states, "With consideration of the needs of other inmates and
        the availability of staff and other resources, the Warden shall provide an inmate confined in disciplinary
        segregation or administration detention a means of access to legal materials, along with an opportunity
        to prepare legal documents. The Warden shall allow an inmate in segregation or detention a reasonable
        amount of personal legal materials."


        Section7g of the same program statement declares that copying equipment may be made available to
        reproduce materials needed for research outside the library area. When this is done, procedures should
        be established for an inmate to request a reasonable amount of reproduced material.


                                   ff   Meir.b e r                     Date




                                         Inmate


                                                Prescribed      by    PS511



                                                                        This   form replaces BP-14 8.070   dated Oct   BS
                                                                        and    BP-S14B.O70     APR   9i



F31.E    IN   SECTION   6   UNLESS   APPROPRIATE       FOR Fpa S-VWC & * OLDER"
                                          RftOGIHt MC 275
Name:                    Number
                                  (Research Tj'sarugte ^2»;jU:«
Federal Medical Center
P.O. Bnx 1600                                                     "*>"*-*■*
Burner. NC 27509